 



Exhibit 10.1



 

CONSENT AND FORBEARANCE AGREEMENT

 

March 31, 2020

 

Good Times Restaurants Inc.

141 Union Blvd., #400

Lakewood, Colorado 80228

 

Re: Credit Agreement, dated as of September 8, 2016 (as amended, modified,
extended, restated, replaced, or supplemented in writing from time to time, the
“Credit Agreement”), by and among Good Times Restaurants Inc., a Nevada
corporation (the “Borrower”), the Guarantors, the Lenders from time to time
party thereto and Cadence Bank, National Association, as administrative agent
(the “Administrative Agent”).

 

Ladies and Gentlemen:

 

1.             Defined Terms. Reference is hereby made to the above-referenced
Credit Agreement. Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Credit Agreement. As used in this
Consent, the following terms shall have the meanings set forth below:

 

“Consent” means this Consent and Forbearance Agreement.

 

“Forbearance Period” means the period from the date hereof to (but excluding)
the earliest date that a Forbearance Termination Event occurs.

 

“Forbearance Termination Event” means the earliest of the following to occur:
(a) any Default or Event of Default other than the Potential Events of Default,
(b) the breach by the Borrower or any Guarantor of any covenant or provisions of
this Consent and (c) 11:59 p.m. (Eastern time) on June 30, 2020.

 

2.             Payment Deferral.

 

(a)       The Borrower acknowledges and agrees that, pursuant to Section 2.06 of
the Credit Agreement, the Borrower is required to pay to the Administrative
Agent, for the benefit of the Lenders, certain payments of principal on the
Loans as set forth therein. The Borrower has requested permission from the
Administrative Agent and the Lenders to defer the principal payment on the Loans
due on March 31, 2020 until the Maturity Date (the “Payment Deferral”).

 

(b)       The Administrative Agent and the Lenders hereby consent to the Payment
Deferral. Notwithstanding anything to the contrary contained in Section 2.05(d)
or Section 2.06 of the Credit Agreement, it is acknowledged and agreed that the
Commitments shall not be reduced by the amount of the payment on the Loans
otherwise required to be made on March 31, 2020. For the avoidance of doubt,
nothing contained in this Consent shall limit, postpone or otherwise impact any
other payments under the Credit Agreement and the other Loan Documents
(including, without limitation, the payment of interest and fees by the Borrower
to Administrative Agent as set forth in the Credit Agreement).

 

3.           Potential Events of Default. The Borrower has informed the
Administrative Agent and the Lenders that certain Events of Default may occur as
a result of: (a) the Borrower’s failure to comply with the Consolidated Leverage
Ratio set forth in Section 7.11(a) of the Credit Agreement for the Fiscal
Quarter ended on or about March 31, 2020; (b) the Borrower’s failure to comply
with the Consolidated Pre-Distribution Fixed Charge Coverage Ratio set forth in
Section 7.11(b) of the Credit Agreement for the Fiscal Quarter ended on or about
March 31, 2020; and (c) the Borrower’s failure to comply with the Consolidated
Post-Distribution Fixed Charge Coverage Ratio set forth in Section 7.11(c) of
the Credit Agreement for the Fiscal Quarter ended on or about March 31, 2020
(collectively, the “Potential Events of Default”).

 

 1 

 



 

4.            Forbearance.

 

(a)       Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders shall, during the Forbearance Period,
forbear from exercising any and all of the rights and remedies available to them
under the Loan Documents and applicable laws (including the implementation of
the Default Rate in accordance with Section 2.07(b) of the Credit Agreement),
but only to the extent that such rights and remedies arise exclusively as a
result of the existence of the Potential Events of Default; provided, however,
that the Administrative Agent and the Lenders shall be free to exercise any or
all of their rights and remedies arising on account of the Potential Events of
Default at any time upon or after the occurrence of a Forbearance Termination
Event.

 

(b)       Nothing set forth herein or contemplated hereby is intended to
constitute an agreement by the Administrative Agent or any Lender to forbear
from exercising any of the rights or remedies available to the Administrative
Agent and the Lenders under the Loan Documents or applicable laws (all of which
rights and remedies are hereby expressly reserved by the Administrative Agent
and the Lenders) upon or after the occurrence of a Forbearance Termination
Event.

 

(c)       Notwithstanding anything to the contrary contained in the Credit
Agreement, during the Forbearance Period, the Borrower shall be permitted to
exercise the continuation and conversion options set forth in Section 2.02 of
the Credit Agreement, in each case subject to the requirements set forth in the
Credit Agreement (other than any requirement or representation in the Credit
Agreement relating solely to the occurrence and continuance of the Potential
Events of Default).

 

5.            Prohibitions on Certain Actions. Notwithstanding anything to the
contrary set forth in the Loan Documents, during the Forbearance Period, the
Borrower and the Loan Parties shall not, and shall not permit any Subsidiary to:
(a) take any action that is prohibited under the Credit Agreement or any other
Loan Document during the existence of a Default or Event of Default (other than
as expressly set forth in Section 4(c)), regardless of whether any of the
Potential Events of Default has occurred; (b) make any requests for borrowings
of Loans or other Credit Extensions; (c) incur or pay any capital expenditures
(other than maintenance capital expenditures in the ordinary course of business)
in an aggregate amount not to exceed $300,000; or (d) declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, set forth in Section 7.06 of the Credit Agreement. Failure
of Borrower to comply in any material respect with this Section 5 shall be
deemed to be an immediate Event of Default under the Credit Agreement.

 

6.            Equity Injections. For the avoidance of doubt, notwithstanding
anything to the contrary set forth in the Credit Agreement, during the
Forbearance Period the Borrower shall not be required to make a prepayment of
the net cash proceeds of any equity investment made in the Borrower so long as
(a) such net cash proceeds are used for working capital and (b) no Change of
Control results from such equity investment.

 



 2 

 

 

7.            COVID-19 Relief.

 

(a)       The Borrower and the other Loan Parties hereby certify that (i) this
Consent is being entered into as a result of the effects of the national
emergency related to COVID-19 pandemic and (ii) as of December 31, 2019, the
Borrower was not more than 30 days past due on all payment obligations under the
Credit Agreement and the other Loan Documents (including, for the avoidance of
doubt, payments of interest, principal and fees required thereunder).

 

(b)       At least three (3) Business Days before the Borrower or any Guarantor
applies to any Governmental Authority for the provision of monetary aid or other
relief (in the form of a loan, grant or otherwise) from such Governmental
Authority due to the adverse impact of COVID-19, the Borrower shall deliver a
true and complete copy of such application, together with all supporting
materials, to the Administrative Agent.  The Borrower and the Guarantors shall
not apply, disburse or distribute any funds received from any Governmental
Authority in respect of such aid or other relief other than as permitted by
applicable law under which such funds were provided and otherwise permitted by
the Credit Agreement without the prior written consent of the Administrative
Agent (acting at the direction of the Required Lenders).

 

8.            Additional Reporting. During the Forbearance Period, the Borrower
shall provide to the Administrative Agent, in addition to all reporting required
by the Credit Agreement, within three (3) Business Days of the end of each
fiscal month, (i) a report of sales per location, as well as labor costs for
each location, for the monthly period then ended, (ii) a forward-looking cash
projection of the Borrower for the subsequent fiscal month and (iii) a
comparative report of sales for the corresponding fiscal month of the previous
fiscal year.

 

9.            Acknowledgement and Reaffirmation. Each of the Borrower and the
other Loan Parties hereby: (a) acknowledges that (i) the Potential Events of
Default have not been waived and (ii) no Potential Event of Default is being
waived pursuant to this Consent; (b) acknowledges and consents to this Consent
and the terms and provisions hereof; (c) reaffirms the covenants and agreements
contained in each Loan Document to which such Person is party, including, in
each case, as such covenants and agreements may be modified by this Consent and
the transactions contemplated hereby; (d) reaffirms that each of the Liens
created and granted in or pursuant to the Loan Documents in favor of the
Administrative Agent for the benefit of the holders of the Obligations is valid
and subsisting, and acknowledges and agrees that this Consent shall in no manner
impair or otherwise adversely affect such Liens; and (e) confirms that each Loan
Document to which such Person is a party is and shall continue to be in full
force and effect and the same is hereby ratified and confirmed in all respects,
except that upon the effectiveness of this Consent, all references in such Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean the Credit Agreement and the other Loan Documents, as the case
may be, as in effect and as modified by this Consent.

 

10.           Fees and Expenses. Without in any way limiting the obligations of
the Borrower under the Loan Documents, including without limitation Section
11.04 of the Credit Agreement, the Borrower shall on the date hereof, reimburse
the Administrative Agent for the reasonable documented and invoiced fees and
expenses reasonably incurred by the Administrative Agent in connection with this
Consent and any related transactions (including, without limitation, the
reasonable documented and invoiced fees and expenses of Moore & Van Allen PLLC,
as counsel to the Administrative Agent).

 

11.           Release. The Borrower and each Guarantor hereby releases and
forever discharges the Administrative Agent, each Lender, the L/C Issuer and
their respective predecessors, successors, assigns, attorneys and Related
Parties (each and every of the foregoing, a “Lender Party”) from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with any of the Loan Documents through the date hereof, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Loan
Party may have or claim to have against any Lender Party.

 



 3 

 

 

12.           Miscellaneous. This Consent may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Consent by telecopy or other secure electronic
format (.pdf) shall be effective as an original. The governing law, submission
to jurisdiction, waiver of venue, service of process and waiver of jury trial
provisions contained in Sections 11.14 and 11.15 of the Credit Agreement are
hereby incorporated by reference mutatis mutandis. This Consent shall be
effective upon the Administrative Agent’s receipt of signature pages from the
Borrower, the other Credit Parties and the Lenders.

 

 

[Signature pages to follow]



 



 4 

 

 



    Very truly yours,       ADMINISTRATIVE AGENT: : CADENCE BANK, NATIONAL
ASSOCIATION                 By: [joye_sig.jpg]      Name: Charles M. Joye III  
  Title: Senior Vice President

 

 

LENDERS:   CADENCE BANK, NATIONAL ASSOCIATION     as a Lender                
By: [joye_sig.jpg]      Name: Charles M. Joye III     Title: Senior Vice
President



 

CONSENT AND FORBEARANCE AGREEMENT

 



   

 

 



Accepted and agreed as of the date first above written:

 

 

BORROWER: GOOD TIMES RESTAURANTS INC.,   a Nevada corporation       By:
[rzink_sig2.jpg]    Name:  Ryan M. Zink   Title:  Chief Executive Officer

 

 

 

GUARANTORS: GOOD TIMES DRIVE THRU INC.,   a Colorado corporation       By:
[rzink_sig2.jpg]    Name:  Ryan M. Zink   Title:  Chief Executive Officer

 

 

  BD OF COLORADO LLC,   a Colorado limited liability company         By: GOOD
TIMES RESTAURANTS INC.,     a Nevada corporation, its manager             By:
[rzink_sig2.jpg]      Name:  Ryan M. Zink     Title:  Chief Executive Officer



 

CONSENT AND FORBEARANCE AGREEMENT

 

   

  

 



  BAD DADDY’S FRANCHISE DEVELOPMENT, LLC,   a North Carolina limited liability
company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited
liability company, its member             By: GOOD TIMES RESTAURANTS INC.,      
a Nevada corporation, its sole member                 By: [rzink_sig2.jpg]     
  Name:  Ryan M. Zink       Title:  Chief Executive Officer



 

 



    By: GOOD TIMES RESTAURANTS INC.,     a Nevada corporation, its member      
      By: [rzink_sig2.jpg]      Name:  Ryan M. Zink     Title:  Chief Executive
Officer

 

 

 





  BAD DADDY’S INTERNATIONAL, LLC,   a North Carolina limited liability company  
      By: GOOD TIMES RESTAURANTS INC.,     a Nevada corporation, its sole member
            By: [rzink_sig2.jpg]      Name:  Ryan M. Zink     Title:  Chief
Executive Officer



 

CONSENT AND FORBEARANCE AGREEMENT

 

   

  



 



  BAD DADDY’S BURGER BAR, LLC,   a North Carolina limited liability company    
      By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited liability
company, its sole member             By: GOOD TIMES RESTAURANTS INC.,       a
Nevada corporation, its sole member               By: [rzink_sig2.jpg]       
Name:  Ryan M. Zink       Title:  Chief Executive Officer             BAD
DADDY’S BURGER BAR OF BALLANTYNE, LLC,   a North Carolina limited liability
company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited
liability company, its sole member             By: GOOD TIMES RESTAURANTS INC.,
      a Nevada corporation, its sole member               By: [rzink_sig2.jpg] 
      Name:  Ryan M. Zink       Title:  Chief Executive Officer             BAD
DADDY’S BURGER BAR OF BIRKDALE, LLC,   a North Carolina limited liability
company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North Carolina limited
liability company, its sole member             By: GOOD TIMES RESTAURANTS INC.,
      a Nevada corporation, its sole member               By: [rzink_sig2.jpg] 
      Name:  Ryan M. Zink       Title:  Chief Executive Officer



 

CONSENT AND FORBEARANCE AGREEMENT

 

   

  



 



  BAD DADDY’S BURGER BAR OF MOORESVILLE, LLC,   a North Carolina limited
liability company         By: BAD DADDY’S INTERNATIONAL, LLC,     a North
Carolina limited liability company, its sole member             By: GOOD TIMES
RESTAURANTS INC.,       a Nevada corporation, its sole member               By:
[rzink_sig2.jpg]        Name:  Ryan M. Zink       Title:  Chief Executive
Officer





 

CONSENT AND FORBEARANCE AGREEMENT

 

 

 





 



 